Citation Nr: 1536449	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was transferred to the RO in Detroit, Michigan.

This appeal was processed using Virtual VA and the Virtual Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is currently service-connected for diabetes mellitus and peripheral neuropathy of the lower extremities.  He has claimed service connection for peripheral neuropathy of both upper extremities as secondary to his service-connected diabetes mellitus.

An October 2007 VA new patient evaluation report listed diabetic peripheral neuropathy under his past medical history and assessed diagnoses without specification as to which extremity was affected.  A February 2008 private treatment record by Dr. C. S. also notes that diagnostic testing revealed mid length dependent sensorimotor neuropathy consistent with diabetic neuropathy, but that record did not specify which extremity was affected by the sensorimotor neuropathy.  

In April 2008, the Veteran underwent a left ulnar nerve submuscular transposition by Dr. C. C. who noted in a May 2008 operation summary that the Veteran had progressive dysfunction in the left upper extremity in an ulnar nerve distribution and that nerve conduction studies and electromyography (EMG) were consistent with an ulnar neuropathy at the elbow.  In a June 2008 private medical statement, Dr. W. H. listed the Veteran's diagnoses as including "neuropathy, moderate in nature, in both upper and lower extremities due to Type 2 Diabetes mellitus."  However, there was no rationale or discussion of the facts in this case.  Most recently, VA treatment records dated from November 2008 to September 2014 list ulnar entrapment surgery left elbow under his past medical history.  

The Veteran was afforded a VA examination in October 2008 at which time the examiner noted the 2008 private treatment records regarding the left upper extremity.  Following an examination, the examiner did not render a diagnosis pertaining to either upper extremity, but he did opine that the Veteran's upper extremities were not at least as likely as not related to his diabetes mellitus.  Instead, he indicated that the upper extremities were likely related to cervical C8 radiculopathy issues.  There was no discussion as to whether the Veteran's service-connected diabetes mellitus may have aggravated his condition.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any upper extremity neuropathy that may be present.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed neuropathy of the bilateral upper extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder involving his upper extremities that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.    

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all neurological disorders involving his bilateral upper extremities that are present.  He or she should specifically indicate whether the Veteran has peripheral neuropathy of the upper right and left extremities.

For each diagnosis identified, the examiner opine as to whether it is at least as likely as not that that the Veteran's gout is causally or etiologically related to his military service. 

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

